DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-17 are currently pending and under examination.
Priority

    PNG
    media_image1.png
    143
    1047
    media_image1.png
    Greyscale
(filing receipt dated 11/19/2021).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings/Specification
The drawings are objected to because where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.  See 37 CFR 1.84(u)(1).
The specification is also objected to because all instances of “Fig. 1” or “Figure 1” should be deleted and replaced by –Figure--.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-3, 5, 7, 8, 11, and 12 are objected to because of the following informalities:  
In line 2 of claim 1, the indefinite article –a—should be inserted before the word “dehydration”.
  The first word in line 1 of claim 2, “The” should be deleted and replaced by –A--.  Claim 2 is an independent claim and does not refer back to claim 1.
In lines 3-4 of claim 3, the phrase “is caused to react and the carboxylic acids are subjected to dehydration condensation” should be deleted and replaced by –is reacted with the carboxylic acids to promote the dehydration condensation—or something similar. 
In line 2 of claim 5, the word “kinds” should be deleted.  
In line 2 of claim 7, the word “kinds” should be deleted.  
In line 3 of claim 8, the phrase “the acid is any one or more kinds” should be deleted and replaced by –wherein the acid is any one or more--.
In line 3 of claim 11, the word “kinds” should be deleted.
In line 3 of claim 12, the word “kinds” should be deleted.
Appropriate correction is required.
In claim 6, the Examiner suggests inserting the phrase –for reaction with the carboxylic acid—at the end of the final line.  
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9, 10, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lines 3-4 of claim 4 recite “wherein the same kinds of the carboxylic acids are subjected to dehydration condensation”.  The term “same kinds” is indefinite. How alike must two carboxylic acids be to be considered to be the “same kind”?  Is this term based on structure, reactivity, etc?  Based on the discussion of the <First Embodiment> in [0021-0031] of the specification as filed, it appears as if the Applicant intends the term “same kinds” to mean that two identical carboxylic acids are subjected to the dehydration condensation to produce a symmetrical anhydride.  However, this is not clear from the current claim language and it is improper to import limitations from the specification into claims.  See MPEP 2111.01.
In order to overcome the rejection, the Examiner suggests amending the limitation “subjecting carboxylic acids to” in line 2 of independent claim 1 to recite –subjecting one or more carboxylic acids to—and then amending lines 3-4 of claim 4 to recite –wherein one carboxylic acid is subjected to dehydration condensation to provide a symmetrical anhydride—or something similar.  If this suggestion is adopted, then the term “the carboxylic acids” in line 3 of claim 3 should also be amended to recite –the one or more carboxylic acids—and the limitation “the reaction between the carboxylic acids” in line 2 of claim 17 should be deleted and replaced by –the dehydration condensation between one or more carboxylic acids--.
Line 3 of claim 9 comprises the phrase “wherein the carboxylic acids are”.  This limitation is indefinite because it is unclear if this limitation is further limiting i) the carboxylic acids (plural) in the dehydration condensation; ii) the carboxylic acid (singular) in the condensation with the haloformic acid ester; or iii) the acids from i) or ii) (plural).  It appears as if the options listed in the claims should be applicable to both embodiments, however, this is not clear from the current claim language because of the way the limitations are recited in claim 1.  This has already caused an issue regarding the interpretation of claim 4 as discussed above. Further, claim 10 shares the same issue as claim 9.
Assuming the above amendment to claim 1 is adopted, to overcome this rejection, the Examiner suggests replacing line 3 of claim 9 with the following: –wherein at least one of the one more carboxylic acids of the dehydration condensation or the carboxylic acid reacted with the haloformic acid ester is an amino acid or an amino acid derivative—or something similar.  It is additionally noted that “amino acid derivative” is interpreted according to [0037] of the specification as filed.
Similarly, the Examiner suggests deleting lines 3-4 of claim 10 and replacing it with the following: --wherein at least one of the one more carboxylic acids of the dehydration condensation or the carboxylic acid reacted with the haloformic acid ester is phenylgylcine, cysteine, serine, aspartic acid, histidine or a derivative thereof—or something similar to overcome the rejection over claim 10.
Claim 14 recites the following: 

    PNG
    media_image2.png
    294
    1014
    media_image2.png
    Greyscale

	The limitation “18 kinds of amino acids excluding valine and isoleucine from 20 kinds of amino acids which constituted proteins and are encoded by genetic information” is indefinite.  Firstly, there is the issue of the relative term “kinds” in the limitations “18 kinds of amino acids excluding valine and isoleucine” and “20 kinds of amino acids which constitute proteins and are encoded by genetic information”.  How alike must two amino acids be to be considered to be the “same kind”?  Is this term based on structure, reactivity, etc?  
	The next issue is the limitation “amino acids which constitute proteins and are encoded by genetic information”.  It appears that the combination of the number “20” with this limitation and the exclusion of valine and isoleucine to produce the number “18” is intended to limit the scope of the “20” amino acids to naturally occurring alpha-amino acids.  See [0066-0067] of the specification as filed. However, the requirement that the amino acids “constitute proteins” and “are encoded by genetic information” appears to be broader than the scope of the twenty naturally occurring alpha-amino acids.  For example, as evidenced by Wang, non-natural amino acids can be used to produce proteins and be encoded by genetic information. See Wang (“Genetic Incorporation of Unnatural Amino Acids into Proteins in Yeast” Methods Mol Biol. 2012 ; 794: 199–213. doi:10.1007/978-1-61779-331-8_12). Therefore, there appears to be a discrepancy in the scope in the claim.  
	 The specification as filed teaches that examples of amines having the claimed nucleophilicity include valine, isoleucine, and N-alkylated amino acids.  See [0066-0067] and claim 15.   The Examiner suggests that this rejection may be overcome by listing all of the 20 intended acids in the claim then excluding valine and isoleucine from that list.  Or by specifically limiting the 20 amino acids to the naturally occurring alpha-amino acids.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-10, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ezawa (“Amidation of carboxylic acids via the mixed carbonic carboxylic anhydrides and its application to synthesis of antidepressant (1S,2R)-tranylcypromine” Tetrahedron: Asymmetry, first available online 11/6/2017, p. 1690-1699).
Regarding claims 1, 2, 5, and 8, Ezawa teaches the following series of reactions: 

    PNG
    media_image3.png
    464
    1015
    media_image3.png
    Greyscale
.  See Table 3 on p. 1693 and discussion thereof in col. 2 of p. 1691; Scheme 1 on p. 1691; and experimental sections 4.1 and 4.3 on p. 1693-1697.  Ezawa teaches that 1 eq. of an alpha-amino carboxylic acid (3a-3n) is reacted with 1.4 eq. of ethyl chloroformate (ClCO2Et, a haloformic acid ester) in THF at 0C in the presence of 3 eq. of Et3N (triethylamine, a tertiary amine base) for 30 min to produce a mixed anhydride.    An aqueous solution of NH4Cl (1.5 eq) is then added to the mixture containing the mixed anhydride to produce primary amides of formula (4a-4n) without racemization.  Ammonium chloride (NH4Cl) is the HCl (hydrogen halide acid) salt of ammonia, an amine (NH3).  Water is an amphoteric substance which can act as an acid or a base.  Further, since such a large excess of triethylamine is employed in the first step, and there is no isolation between steps, triethylamine remains during the second step to function as the claimed “first base”.  Therefore, the reactions disclosed by Ezawa anticipate that claimed, wherein the first base is triethylamine, water is the acid that is added to the mixed anhydride simultaneously with the amine, and the amine is ammonia.  
Alternatively, and with further respect to claim 8, the ammonium chloride could also be interpreted to meet the limitations of the claimed “acid” and “amine” as the acid (HCl) and amine (NH3) are pre-mixed to form the aq. NH4Cl, which is added to the mixed anhydride in the presence of a first base (which can correspond to either excess triethylamine or water in this interpretation).  Also see the Figure and example in [0112] of the specification as filed, which appears to further support the latter interpretation.  Also see MPEP 2131.02.
Further regarding claim 2, the process steps following the phrase “obtained by” in the following limitation defining the starting material of the claimed process “a product obtained by reacting a mixture obtained by mixing a first carboxylic acid with a second carboxylic acid or a product obtained by reacting a mixture obtained by mixing a carboxylic acid and a haloformic acid ester” are treated as product-by-process limitations.  Though these limitations define the starting product of the claimed method, they are not treated as active process steps.  Should the Applicant wish the steps to be treated as active process steps, they should be rewritten similarly to claim 1.  Also see MPEP 2113.
	Regarding claims 6 and 7, triethylamine, a tertiary base, is present during the reaction between the haloformic acid ester and the alpha-amino carboxylic acids (3a-3n) to activate the haloformic acid ester.  Therefore, the first and second base are the same and correspond to triethylamine. Also see MPEP 2131.02.
	Regarding claim 9, the carboxylic acids are N-protected alpha-amino acids (3a-3n). These compounds appear to meet the limitations of a “derivative of an amino acid” according to the discussion in [0037] of the specification as filed. Also see MPEP 2131.02.
	Regarding claim 10, entry 14 of Table 2 teaches the use of alpha amino carboxylic acid: Boc-O-Bn-L-Ser-NH2, which is a protected form of serine.  This compound appears to meet the limitations of a “derivative of serine” according to the discussion in [0037] of the specification as filed. Also see MPEP 2131.02.
	Regarding claim 14, ammonia (NH3) appears to meet the claimed limitations.  See discussion of the low nucleophilicity of ammonia in section 1 on p. 1690 of Ezawa.  Alternatively, any of dimethylamine (5e), diethylamine (5f), cyclohexylamine (5g), or hydroxylamine (6h) of Table 4 on p. 1693 also appear to meet the claimed limitations.  The reactions of Table 4 are the same as those employed in Table 3, except that NH4Cl has been replaced by one of the amine hydrochlorides (5a-5h).  Also see discussion of Table 4 on p. 1692, second col, and section 4.4 on p. 1697-1698.  These amines are either more sterically hindered (secondary vs. primary amines) or more electronically deactivated (hydroxylamine) than the naturally occurring alpha-amino acids, and therefore are less nucleophilic. Also see [0066-0067] of the specification as filed and MPEP 2131.02.

Claim(s) 1, 2, 5-7, 9, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung (“Convenient green preparation of dipeptides using unprotected alpha-amino acids” Tetrahedron: Asymmetry, 2017, first available online 12/28/2016, p. 75-83).
Regarding claims 1, 2, and 5, Jung teaches the following series of reactions: 

    PNG
    media_image4.png
    131
    805
    media_image4.png
    Greyscale
.  See Table 5 on p. 78-79; discussion thereof on p. 77-78; sections 4.1 and 4.3 on p. 80-83; Scheme 2 on p. 76; and section 3 on p. 80.  Jung teaches that 1 eq. of an alpha-amino carboxylic acid (5, N-protected phenylalanine) is reacted with 1.4 eq. of ethyl chloroformate (ClCO2Et, a haloformic acid ester) in THF at 0C in the presence of 3 eq. of Et3N (triethylamine, a tertiary amine base) for 30 min to produce a mixed anhydride.  An aqueous solution of amine (2) (1.5 eq) is then added to the mixture containing the mixed anhydride to produce amides of formula (6) without racemization.  Water is an amphoteric substance which can act as an acid or a base.  Further, since such a large excess of triethylamine is employed in the first step, and there is no isolation between steps, triethylamine remains during the second step to function as the claimed “first base”.  Therefore, the reactions disclosed by Jung anticipate that claimed, wherein the first base is triethylamine and water is the acid that is added to the mixed anhydride simultaneously with the amine.  Also see MPEP 2131.02.
Further regarding claim 2, the process steps following the phrase “obtained by” in the following limitation defining the starting material of the claimed process “a product obtained by reacting a mixture obtained by mixing a first carboxylic acid with a second carboxylic acid or a product obtained by reacting a mixture obtained by mixing a carboxylic acid and a haloformic acid ester” are treated as product-by-process limitations.  Though these limitations define the starting product of the claimed method, they are not treated as active process steps.  Should the Applicant wish the steps to be treated as active process steps, they should be rewritten similarly to claim 1.  Also see MPEP 2113.
	Regarding claims 6 and 7, triethylamine, a tertiary base, is present during the reaction between the haloformic acid ester and the alpha-amino carboxylic acid (5) to activate the haloformic acid ester.  Therefore, the first and second base are the same and correspond to triethylamine. Also see MPEP 2131.02.
Regarding claim 9, the carboxylic acid is an N-protected phenylalanine (5). These compounds appear to meet the limitations of a “derivative of phenylalanine” according to the discussion in [0037] of the specification as filed. Also see MPEP 2131.02.
Regarding claims 13-15, entries 1-3 of Table 5 of Jung use valine, an amino acid, as the amine (2).  These examples appear to meet the claimed limitations.  Also see [0066-0067] of the specification as filed and MPEP 2131.02.

Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (“Amide Bond Formation through Iron-Catalyzed Oxidative Amidation of Tertiary Amines with Anhydrides” J. Org. Chem. 2013, p. 5638-5646).
Regarding the interpretation of claim 2, the process steps following the phrase “obtained by” in the following limitation defining the starting material of the claimed process “a product obtained by reacting a mixture obtained by mixing a first carboxylic acid with a second carboxylic acid or a product obtained by reacting a mixture obtained by mixing a carboxylic acid and a haloformic acid ester” are treated as product-by-process limitations.  Though these limitations define the starting product of the claimed method, they are not treated as active process steps.  Should the Applicant wish the steps to be treated as active process steps, they should be rewritten similarly to claim 1.  Also see MPEP 2113.
Li teaches the following amidation reactions wherein acetic anhydride (1a), a product obtained by reacting two equivalents of acetic acid or by reacting acetic acid with methyl chloroformate, a haloformic acid ester, is mixed and reacted with a mixture comprising pyridine (a first base), a tertiary amine (2), FeCl2 (wherein iron, Fe, is Lewis acidic), and aqueous 70 wt% tert-butyl hydroperoxide (T-Hydro, wherein both water and tert-butylhydroperoxide are Bronsted acids) to form an amide (3):

    PNG
    media_image5.png
    97
    632
    media_image5.png
    Greyscale
.  See Table 3 on p. 5640 and “General Procedure for Products 3” on p. 5642.  Any of these examples appear to anticipate the process of claim 2.  Also see MPEP 2131.02.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-7, 9, 10, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (“Convenient green preparation of dipeptides using unprotected alpha-amino acids” Tetrahedron: Asymmetry, 2017, first available online 12/28/2016, p. 75-83) in view of Fuse (“Efficient Amide Bond Formation through a Rapid and Strong Activation of Carboxylic Acids in a Microflow Reactor” Angew. Chem. Int. Ed. 2014, 53, p. 851-855, of record in the IDS filed on 6/24/2021).
Applicant Claims

    PNG
    media_image6.png
    339
    1001
    media_image6.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
Regarding claims 1, 2, and 5, Jung teaches the following series of reactions: 

    PNG
    media_image4.png
    131
    805
    media_image4.png
    Greyscale
.  See Table 5 on p. 78-79; discussion thereof on p. 77-78; sections 4.1 and 4.3 on p. 80-83; Scheme 2 on p. 76; and section 3 on p. 80.  Jung teaches that 1 eq. of an alpha-amino carboxylic acid (5, N-protected phenylalanine) is reacted with 1.4 eq. of ethyl chloroformate (ClCO2Et, a haloformic acid ester) in THF at 0C in the presence of 3 eq. of Et3N (triethylamine, a tertiary amine base) for 30 min to produce a mixed anhydride.  An aqueous solution of amine (2) (1.5 eq) is then added to the mixture containing the mixed anhydride to produce amides of formula (6) without racemization.  Water is an amphoteric substance which can act as an acid or a base.  Further, since such a large excess of triethylamine is employed in the first step, and there is no isolation between steps, triethylamine remains during the second step to function as the claimed “first base”.  Therefore, the reactions disclosed by Jung anticipate that claimed, wherein the first base is triethylamine and water is the acid that is added to the mixed anhydride simultaneously with the amine.  Also see MPEP 2131.02.
Further regarding claim 2, the process steps following the phrase “obtained by” in the following limitation defining the starting material of the claimed process “a product obtained by reacting a mixture obtained by mixing a first carboxylic acid with a second carboxylic acid or a product obtained by reacting a mixture obtained by mixing a carboxylic acid and a haloformic acid ester” are treated as product-by-process limitations.  Though these limitations define the starting product of the claimed method, they are not treated as active process steps.  Should the Applicant wish the steps to be treated as active process steps, they should be rewritten similarly to claim 1.  Also see MPEP 2113.
	Regarding claims 6 and 7, triethylamine, a tertiary base, is present during the reaction between the haloformic acid ester and the alpha-amino carboxylic acid (5) to activate the haloformic acid ester.  Therefore, the first and second base are the same and correspond to triethylamine. Also see MPEP 2131.02.
Regarding claim 9, the carboxylic acid is an N-protected phenylalanine (5). These compounds appear to meet the limitations of a “derivative of phenylalanine” according to the discussion in [0037] of the specification as filed. Also see MPEP 2131.02.
Regarding claims 13-15, entries 1-3 of Table 5 of Jung use valine, an amino acid, as the amine (2).  These examples appear to meet the claimed limitations.  Also see [0066-0067] of the specification as filed and MPEP 2131.02.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
Regarding claims 3 and 4, Jung does not explicitly teach that the reaction between the carboxylic acid and haloformic acid ester can be substituted for a dehydration condensation reaction promoted by phosgene or a phosgene equivalent. Regarding claim 10, Jung does not explicitly teach the use of one of the claimed alpha-amino acids as the carboxylic acid.  Regarding claims 16 and 17, Jung does not explicitly teach that the reactions are carried out in a continuous flow reactor.  These deficiencies are cured through the teachings of Fuse.  
	Fuse is directed toward an analogous amide bond formation reaction to that of Jung.  See whole document.  Fuse teaches the following reaction to form dipeptides under continuous flow conditions and with little to no racemization: 

    PNG
    media_image7.png
    287
    594
    media_image7.png
    Greyscale
.  See abstract; Table 3 on p. 853 and Figure 1 on p. 852 and discussions thereof, and final summary paragraph on p. 854.
	Regarding claims 3 and 4, Fuse teaches that 2-3 eq. of an alpha-amino carboxylic acid are reacted with 0.4-0.5 eq of triphosgene (a phosgene equivalent according to [0030] of the specification as filed), to produce a symmetric anhydride via a dehydration/condensation reaction.  See discussion in penultimate paragraph of col. 2 of p. 853 regarding the identification of the symmetrical anhydride intermediate. Analogous to the mixed anhydride taught by Jung, the symmetric anhydride also predictably reacts with an amine in the presence of a tertiary amine base (DIEA, diisopropylethylamine-see Table 1) to produce the corresponding amide product.  
Regarding claim 10, Fuse teaches that at least N, O, and/or S-protected phenylglycine, cysteine, serine, and histidine derivatives can be employed  as carboxylic acids in the reaction.  See Table 3 on p. 853.  
	Regarding claims 16 and 17, Fuse teaches that the initial anhydride formation and subsequent amidation steps can be carried out consecutively and without purification under continuous flow conditions.  See Tables 1-3; Fig. 1; and final summary paragraph of p. 854.
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Jung and Fuse to arrive at the claimed process with a reasonable expectation of success before the effective filing date of the claimed process.  Regarding claims 3 and 4, a person of ordinary skill would have been motivated to substitute the triphosgene of Fuse for the haloformic acid ester of Jung in the anhydride formation reaction because Fuse teaches that the symmetrical anhydride will predictably react with similar amines to those employed in the mixed anhydride process of Jung to produce amides/peptides.  Replacing one known set of anhydride formation conditions with another will predictably result in a process to produce amides with a reasonable expectation of success.  Also see MPEP 2143(B).
Regarding claim 10, a person of ordinary skill would have been motivated to substitute the claimed amino acids in the reaction of Jung to obtain structurally diverse peptides for a variety of chemical and biomedical research.  See section 1 on p. 75 of Jung. Jung teaches that the process extends to a variety of alpha-amino carboxylic acids to produce peptides in good yield and Fuse explicitly teaches the use of the claimed amino acid derivatives in an analogous process.  Therefore, substituting other known alpha-amino acids for the ones specifically disclosed in the examples of Jung would predictably lead to a wider variety of dipeptides with a reasonable expectation of success.  Also see MPEP 2143(B).
Regarding claims 16 and 17, a person of ordinary skill would have been motivated to carry out the anhydride formation reaction and/or amidation reaction of Jung using a continuous flow reactor because, as taught by Fuse, continuous microflow reactors are known in the art and have been successfully employed in analogous amidation reactions.  Fuse further teaches that carrying out the reactions in a microflow reactor provides a safer process with more reproducible results than comparable reactions carried out under batch conditions because the reaction conditions can be much more precisely controlled in a microflow environment.  See Table 3 on p. 853; last paragraph of col. 1 of p. 852 to end of second col. of p. 853; and summary paragraph on p. 854.  Therefore, carrying out one or both of the two-step process of Fuse in a continuous flow reactor would predictably produce a more reliable and safer amidation process. Also see MPEP 2143(A).

Claim(s) 1, 2, 5-7, and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (“Convenient green preparation of dipeptides using unprotected alpha-amino acids” Tetrahedron: Asymmetry, 2017, first available online 12/28/2016, p. 75-83) in view of Lampe (US 2006/0258571, published 11/16/2006, of record in the IDS filed on 6/24/2021).
Applicant Claims

    PNG
    media_image6.png
    339
    1001
    media_image6.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
Regarding claims 1, 2, and 5, Jung teaches the following series of reactions: 

    PNG
    media_image4.png
    131
    805
    media_image4.png
    Greyscale
.  See Table 5 on p. 78-79; discussion thereof on p. 77-78; sections 4.1 and 4.3 on p. 80-83; Scheme 2 on p. 76; and section 3 on p. 80.  Jung teaches that 1 eq. of an alpha-amino carboxylic acid (5, N-protected phenylalanine) is reacted with 1.4 eq. of ethyl chloroformate (ClCO2Et, a haloformic acid ester) in THF at 0C in the presence of 3 eq. of Et3N (triethylamine, a tertiary amine base) for 30 min to produce a mixed anhydride.  An aqueous solution of amine (2) (1.5 eq) is then added to the mixture containing the mixed anhydride to produce amides of formula (6) without racemization.  Water is an amphoteric substance which can act as an acid or a base.  Further, since such a large excess of triethylamine is employed in the first step, and there is no isolation between steps, triethylamine remains during the second step to function as the claimed “first base”.  Therefore, the reactions disclosed by Jung anticipate that claimed, wherein the first base is triethylamine and water is the acid that is added to the mixed anhydride simultaneously with the amine.  Also see MPEP 2131.02.
Further regarding claim 2, the process steps following the phrase “obtained by” in the following limitation defining the starting material of the claimed process “a product obtained by reacting a mixture obtained by mixing a first carboxylic acid with a second carboxylic acid or a product obtained by reacting a mixture obtained by mixing a carboxylic acid and a haloformic acid ester” are treated as product-by-process limitations.  Though these limitations define the starting product of the claimed method, they are not treated as active process steps.  Should the Applicant wish the steps to be treated as active process steps, they should be rewritten similarly to claim 1.  Also see MPEP 2113.
	Regarding claims 6 and 7, triethylamine, a tertiary base, is present during the reaction between the haloformic acid ester and the alpha-amino carboxylic acid (5) to activate the haloformic acid ester.  Therefore, the first and second base are the same and correspond to triethylamine. Also see MPEP 2131.02.
Regarding claim 9, the carboxylic acid is an N-protected phenylalanine (5). These compounds appear to meet the limitations of a “derivative of phenylalanine” according to the discussion in [0037] of the specification as filed. Also see MPEP 2131.02.
Regarding claims 13-15, entries 1-3 of Table 5 of Jung use valine, an amino acid, as the amine (2).  These examples appear to meet the claimed limitations.  Also see [0066-0067] of the specification as filed and MPEP 2131.02.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
Regarding claim 10, Jung does not explicitly teach the use of one of the claimed amino acids and/or derivatives thereof as the carboxylic acid. However, Jung teaches that the process extends to a variety of alpha-amino carboxylic acids to produce peptides in good yield.  See Table 6 on p. 79.  Therefore, substituting other known alpha-amino acids for the ones specifically disclosed in the examples of Jung would be predictable.  The skilled artisan would be motivated to include the claimed amino acids in the reaction of Jung to obtain structurally diverse peptides for a variety of chemical and biomedical research.  See section 1 on p. 75.	
Regarding claims 11 and 12, Jung does not explicitly teach that use of one of the claimed compounds as the first base.  These deficiencies are cured through the teachings of Lampe.  
	Lampe is directed toward antibacterial ester macrocycles comprising peptides, including the preparation thereof.  See whole document.  Lampe teaches that peptides/amides can be formed using an analogous reaction to that of Jung. See [0166-0175]. Lampe teaches that peptide/amide formation can take place by a two-step process.  In the first step, the carboxylic acid group of an amino acids is activated using an activating agent, including isobutyl chloroformate, optionally in combination with a base.  Lampe teaches that the base can be an inorganic base, such as an alkali metal carbonate, or an organic base, such as trialkylamines, including triethylamine, N-methylmorpholine (NMM), N-methylpiperidine, 4-dimethylaminopyridine (DMAP), or diisopropylethylamine (DIPEA).  DMAP corresponds to the claimed N,N-dimethyl-4-aminopyridine, a pyridine derivative.
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Jung and Lampe to arrive at the claimed process with a reasonable expectation of success before the effective filing date of the claimed process. A person of ordinary skill would have been motivated to substitute the triethylamine base of Fuse for the DMAP of Lampe because Lampe teaches that DMAP is a substitute for triethylamine in peptide coupling reactions which proceed through carboxylic acid activating reagents.  Substituting one known base for another in the process of Jung will predictably produce amides/peptides with a reasonable expectation of success based on the teachings of Lampe. Also see MPEP 2143(B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/Primary Examiner, Art Unit 1622